

116 S3481 IS: Correct the Census Count Act
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3481IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Merkley (for himself, Mr. Wyden, Mr. Menendez, Mrs. Murray, Mr. Coons, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 13, United States Code, to provide that individuals in prison shall, for the purposes of a decennial census, be attributed to the last place of residence before incarceration, and for other purposes.1.Short titleThis Act may be cited as the Correct the Census Count Act.2.Residence of incarcerated individualsSection 141 of title 13, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)(1)Effective beginning with the 2030 decennial census of population, in taking any tabulation of total population by States under subsection (a) or (c), the Secretary shall, with respect to an individual incarcerated in a State or Federal correctional center as of the date on which such census is taken, attribute such individual to such individual’s last place of residence before incarceration.(2)In carrying out this subsection, the Secretary shall consult with each State department of corrections and the Bureau of Prisons to collect the information necessary to make the determination required under paragraph (1)..